DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending.

Election/Restrictions
Group I (claims 1, 2, 4-7, 10 and 12) was elected without traverse in the reply filed on 02/11/2021.  Claims 3, 8, 9 and 11 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a two-part interview with Attorney Gregory Turocy Reg. No. 36,952  on 05/03/2021 and 05/11/2021.

The application has been amended as follows: 
Regarding claim 1,
In line 16, “or” has been replaced with - - and - - ;

Regarding claim 3,
Claim 3 has been cancelled;
Regarding claim 6,
In line 13, “or” has been replaced with - - and - - ;
Regarding claim 7,
In line 14, “or” has been replaced with - - and - - ;
Regarding claim 8,
Claim 8 has been cancelled;
Regarding claim 9,
Claim 9 has been cancelled; and
Regarding claim 11,
Claim 11 has been cancelled.

Allowable Subject Matter
Claims 1, 2, 4-7, 10 and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 6 and 7,
The prior art of record fails to expressly teach the following combination of features: 
An onboard authentication device comprising: 
a processor; and

connecting to a diagnostic device;
determining whether a first execution key entered from the diagnostic device matches a second execution key registered already in association with a vehicle;
communicating with an electronic key;
receiving key information sent from the electronic key in response to an operation of the electronic key;
determining whether the key information matches key information of the first electronic key registered already in association with a vehicle; and
executing a registration process of storing key information of a second electronic key, which is different from the first electronic key in a storage device of the onboard authentication device and an invalidation process of deleting key information of the first electronic key registered in the onboard authentication device from the storage device at a first time in a case of determining that the first execution key matches the second execution key and determining that the received key information matches the key information of the first electronic key, and
executing the registration process or the invalidation process at a second time later than the first time in a case of determining that the first execution key matches the second execution key and determining that the received key information does not match the key information of the first electronic key.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DIONNE PENDLETON/Primary Examiner, Art Unit 2689